Citation Nr: 1600852	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  14-02 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating for diplopia with trochlear nerve palsy, right eye, rated as noncompensably disabling prior to January 21, 2014, and 30 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1999 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for diplopia with trochlear nerve palsy, right side, and assigned a 0 percent evaluation.

An October 2014 rating decision assigned a 30 percent evaluation, effective January 21, 2014.  The Veteran has not withdrawn his appeal for a higher rating before or after the effective date of the increased rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In July 2015, the Board remanded the claim for additional development.  As will be discussed further herein, the Board finds that the RO substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).


FINDINGS OF FACT

1.  Prior to June 25, 2013, the Veteran's eye disability manifested in intermittent diplopia not correctable by spectacles and ptosis; his visual acuity was 20/40 or better and not correctable by spectacles.

2.  From June 25, 2013 to January 21, 2014, the Veteran's eye disability manifested in diplopia in two quadrants with a vision of 15/200 in the right eye.

3.  From January 21, 2014, the Veteran's eye disability manifested in diplopia in the central 20 degrees and a loss of all vision except the inferior central 15 degrees in the right eye.


CONCLUSIONS OF LAW

1.  Prior to June 25, 2013, a compensable rating for diplopia with trochlear nerve palsy, right eye is not warranted.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.77, 4.78, 4.79, Diagnostic Code 6090 (2015).

2.  From June 25, 2013 to January 21, 2014, a 20 percent rating, but no higher, for diplopia with trochlear nerve palsy, right eye is warranted.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.77, 4.78, 4.79, Diagnostic Codes 6065, 6090 (2015).

3.  From January 21, 2014, a rating in excess of 30 percent for diplopia with trochlear nerve palsy, right eye is not warranted.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.77, 4.78, 4.79, Diagnostic Code 6090 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Veteran's appeal arises from his disagreement with the initial evaluation and effective date assigned following the grant of service connection of diplopia with trochlear nerve palsy, right eye.  Appropriate VCAA notice regarding the service connection claim was furnished to the Veteran in January 2011, prior to the initial March 2012 rating decision.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2015) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA regarding this issue.  

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All identified and available post-service treatment records have been obtained.  The Veteran's eye disability was evaluated in February 2012, June 2013, July 2014, and September 2015.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Therefore, the duty to assist is also satisfied.


II.  Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A claim placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed) but not yet ultimately resolved, as is the case herein, remains an "original claim" and is not a new claim for increase. Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time, but only if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known to the Court as "staged" ratings.  Id. at 126.

The Veteran's service-connected diplopia with trochlear nerve palsy of the right eye is rated under Diagnostic Code (DC) 6090 for diplopia (double vision).  The Veteran is in disagreement with the initial 0 percent rating prior to January 21, 2014, and the 30 percent rating assigned thereafter.  The percentage ratings under DC 6090 are based on the degree of diplopia and the equivalent visual acuity.  The ratings are applicable to only one eye.  A rating cannot be assigned for both diplopia and decreased visual acuity or field of vision in the same eye.  When diplopia is present, and there is also ratable impairment of visual acuity or field of vision of both eyes, the ratings for diplopia are to be applied to the poorer eye while the better eye is rated according to the best-corrected visual acuity or visual field.  38 C.F.R. §§ 4.78, 4.79 (2015).
Diplopia is measured using the Goldmann Perimeter Chart.  The chart identifies four major quadrants (upward, downward, and two lateral), plus a central field (20 degrees or less).  When the diplopia field extends beyond more than one quadrant or more than one range of degrees, the rating for diplopia is based on the quadrant and degree range that provide the highest rating.  38 C.F.R. § 4.78 (a)(2).  When diplopia exists in two individual and separate areas of the same eye, the equivalent visual acuity is taken one step worse, but no worse than 5/200.  38 C.F.R. § 4.78 (a)(3).

If the diplopia is from 31 to 40 degrees, it is rated (a) equivalent to 20/40 visual acuity if it is up; (b) equivalent to 20/70 visual acuity if it is lateral; and (c) equivalent to 20/200 visual acuity if it is down.  If the diplopia is from 21 to 30 degrees, it is rated (a) equivalent to 20/70 visual acuity if it is up; (b) equivalent to 20/100 visual acuity if it is lateral; and (c) equivalent to 15/200 visual acuity if it is down.  If the diplopia was central at 20 degrees, it is rated equivalent to visual acuity of 5/200.  38 C.F.R. § 4.79, DC 6090 (2015).  Central visual acuity is evaluated based on corrected distant vision.  38 C.F.R. § 4.76(b).  

III.  Factual Background 

During an August 2010 traumatic brain injury (TBI) consult, the Veteran reported that he noticed his neck tilting to the left.  He lost control of his right eye, thinking that the eye was looking in a different direction, though he denied double vision.  The examiner noted that the right eye was able to move in all directions, but had a tendency to wander to the superior medial corner at rest.  The Veteran also reported "sparkling" in the right eye about twice a month.

In October 2010, the Veteran stated he sometimes lost control of his right eye.  He had a small left head tilt.  Uncorrected visual acuity was 20/20.  Slit-lamp exam lids, conjunctiva, cornea, anterior chamber, iris, and lens were within normal limits (WNL).  Motility exam showed right hypertropia, worse on right tilt.  The impression was right superior oblique palsy.

A January 2011 VA ophthalmology note indicates that the Veteran complained of occasional double vision and loss of balance.  Corrected visual acuity was 20/20.  Pupils were WNL.  Motility exam showed right hypertropia, worse on right head tilt.  Slit lamp/external eye exam showed: lids, conjunctiva, cornea, anterior chamber, iris, and lens were WNL.

In March 2011, the Veteran underwent a right inferior oblique recession.  Pre- and post-operative diagnoses were right hypertropia.

In April 2011, the Veteran denied double vision except when laying down and looking over his shoulder.  Corrected visual acuity 20/20.  Eye pressure was 16 mmHg bilaterally.  Slit lamp exam showed that the suture dissolved in conjunctiva.  The Veteran had ptosis of the right eye.

An August 2011 ophthalmology note indicated that the denied double vision.  Uncorrected visual acuity was 20/20 bilaterally.  Eye pain score was 0 in both eyes. The Veteran was noted to be doing very well.

On February 2012 VA examination, the Veteran reported that he suffered a TBI in February 2002 and had intermittent double vision after.  He underwent extraocular muscle surgery on right eye one year previously to correct double vision.  Most symptoms of double vision ablated and visual comfort improved after surgery.  

On physical examination, corrected distance vision was 20/40 or better.  The diameter of the pupils was 2 millimeters (mm), and they were round and reactive to light without defect.  The Veteran did not have anatomical loss, light perception only, extremely poor vision or blindness.  He did not have a corneal irregularity that resulted in severe irregular astigmatism.  The Veteran had occasional diplopia, which only occurred upon extreme vertical left gaze.  Diplopia did not require spectacle correction because it was transient and did not affect central vision.  Goldman measurements of diplopia were inconclusive because the Veteran did not report any diplopia.  Tonometry revealed eye pressure 17 mmHg bilaterally.  Slit lamp, external eye, and internal eye exams were normal.  The Veteran did not have a visual field defect, contraction of a visual field, or loss of visual field.  He did not have a scotoma, legal blindness, or hyperphoria.  The Veteran suffered from occasional double vision in superior left gaze although no diplopia manifested on examination.  The Veteran had not had any incapacitating episodes attributable to any eye conditions. 

A November 2012 ophthalmology note indicated that the Veteran reported diplopia in certain gazes.  Uncorrected visual acuity was 20/25 in the right eye and 20/20 in the left eye.  Motility exam showed diplopia on left and downgaze in distance; no diplopia on near.

In his January 2013 notice of disagreement, the Veteran reported that his eye injury was not correctable.  His eye was the same, and his vision was getting worse.  He reported difficulty in wearing glasses and having to keep his head straight in order to see straight.  Not being able to control the direction he wants to place his vision towards because of double vision and blurriness was not a pleasant experience.  His eye was all over the place the moment his head tilted just a little bit.  He had to program himself to keep his head straight in order to keep his vision normal. 

On June 25, 2013 VA examination, corrected visual acuity was 20/40 distance.  The Veteran's pupils were 4 mm in diameter and were round and reactive to light.  He did not have anatomical loss, light perception only, extremely poor vision, blindness of either eye, or a corneal irregularity that resulted in severe irregular astigmatism. The Veteran had diplopia due to fourth nerve palsy.  Diplopia was present 21 to 30 degrees down and lateral.  Diplopia was constant.  Diplopia was correctable with standard spectacle correction.  Tonometry (Goldmann applanation) revealed eye pressure at 20 mmHg bilaterally.  Slit lamp and external eye exam showed that the lids, conjunctiva, cornea, anterior chamber, iris, and lens were WNL.  Internal eye exam was normal.  The Veteran did not have a visual field defect.  No other eye conditions, pertinent physical findings, complications, conditions, signs and/or symptoms were noted.  The Veteran did not have scarring or disfigurement attributable to any eye condition.  He had restriction of extraocular muscle right eye on right inferior gaze, esotropia and right hyperphoria revealed with cover test and prism challenge.  The Veteran reported the need to tilt his head to reduce symptoms.  He had surgery to correct eye deviation with some improvement.
In January 2014, the Veteran stated that his eye condition was not correctable.  He was wearing spectacles and they are not working.  If he tilted his head to the left he could see straight, but could not function properly because of his malpositioning.  If he had his head in a normal position he was unable to focus, and one eye lost control.

On July 2014 VA examination, the Veteran reported that he must adopt left head tilt to improve diplopia.  Corrected visual acuity was 20/40 or better distance.  The pupils were 2 mm in diameter and were round and reactive to light.  The Veteran did not have anatomical loss, light perception only, extremely poor vision, blindness of either eye, or a corneal irregularity that resulted in a severe irregular astigmatism.  Diplopia was present in central 20 degrees.  Diplopia was constant.  Diplopia was not correctable with standard spectacle correction that included a special prismatic correction.  Tonometry (Goldmann applanation) revealed right eye pressure of 14 and left eye pressure of 15.  Slit lamp and external eye exam revealed that the lids, conjunctiva, cornea, anterior chamber, iris, and lens were WNL.  Internal eye exam revealed optic disc tilted optic neuropathy, retinal pigment epithelium changes, inferotemp to optic neuropathy.  The Veteran had a visual field defect, noted as a contraction of a visual field.  He did not have loss of a visual field.  He did not have a scotoma.  The examiner diagnosed optic neuropathy and other disc conditions, and paresis/paralysis of the 4th cranial nerve (trochlear) of the right.  There were no incapacitating episodes.  

In a November 2014 statement, the Veteran reported that he suffered daily trying to make constant body adjustments so that he can accommodate his vision.  His surgeon and doctors from VA examinations have mentioned that his eye will not recover, and that any type of follow-up surgery is too high risk.  Doctors have also diagnosed him with hypertropia, which may eventually cause blindness in the injured eye.  His right eye has also shrunk in size in comparison to the left eye.  His right eyelid droops.  His prism glasses do not help and his double vision has become worse each year, as well as the blurriness in his right eye.  The left eye seems to over work itself to compensate for the losses in his right eye. 

A February 2015 VA treatment record notes that the Veteran reported temporary paralysis of the right eye.

In an April 2015 statement, Veteran stated that his right eye was becoming smaller than his left eye and was contracting.

An April 2015 VA treatment record notes that the Veteran had right eyelid ptosis and muscle intermittent fasciculation.  The Veteran stated that his left eye's vision had become worse because of the diplopia.

A June 2015 ophthalmology note indicated ptosis right eye, lid tissue narrows on right and left gaze.  There was no change in pupil size with gaze.  Slight lamp exam showed ptosis right eye 2 to 3 mm, positive Collier's sign (eyelid retraction) on upgaze.  Enhanced ptosis of left eye on manual lifting of ptotic right eye.  Conjunctiva, cornea, anterior chamber were WNL.  The examiner assessed new onset ptosis associated with right muscle weakness and positive Collier's sign.

During a July 2015 neurology clinic consultation, the Veteran reported a droopy right eyelid.  There was no evidence of ptosis or Collier's sign.  Right facial paresis involving right frontalis, right orbicularis oculi, and right mid-face.  Probable partial right Bell's Palsy.  MRI showed atrophic right superior oblique mm and small developmental venous anomaly along the right anterior frontal lobe.

On September 2015 VA examination, the examiner diagnosed diplopia, myopia (nearsightedness), and ptosis (drooping upper eyelid).  The Veteran felt his blurred vision was getting worse in the right eye, and his headaches were persistent.  He wore single vision glasses since July 2015.  He reported no pain or discomfort, only that his diplopia was annoying.  Corrected distance was 20/40 or better bilaterally.  The Veteran did not have a difference equal to 2 or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  The pupils were 3 mm in diameter and were round and reactive to light.  The Veteran did not have anatomical loss, light perception only, extremely poor vision or blindness of either eye, or a corneal irregularity that resulted in severe irregular astigmatism.  The Veteran's diplopia was present 21 to 30 degrees down and lateral.  Diplopia was daily, and the Veteran had a head tilt and neck rotation to compensate.  The diplopia was correctable with standard spectacle correction.  Corrected diplopia was achieved using 4.5 base up prism in the left eye, with 10 base out prism in the right eye, with a central gaze.  Tonometry (Goldmann applanation) showed right and left eye pressure to 15 mmHg.  External exam showed ptosis of the right upper lid.  Conjunctiva/sclera, cornea, anterior chamber, iris, and lens were WNL.  Internal eye exam was normal.  The Veteran had a visual field defect, threshold testing revealed a loss of all vision except the inferior central 15 degrees, but was not collaborated by confrontation testing.  He did not have a scotoma.  There was no decrease in visual acuity or other visual impairment attributable to ptosis of the right eye.  There was paresis/paralysis of the 4th cranial nerve (trochlear).  The examiner opined that the visual field results may be likely as not psychosomatic or as likely as not of a malingering nature, as the optic nerves were very healthy during exam.  No retinal pigment epithelium atrophy peripapillary of the right eye was observed.  The examiner indicated it was less likely than not that the diplopia caused any visual field defects.   Clinical research states that diplopias do not cause visual field defects.  The current visual field defects do not coincide with the July 2014 exam.  The contraction of the visual fields are not due to the diplopia, or any other neurological condition observed.

In October 2015, the Veteran stated that his condition had worsened since last being evaluated, to include how hindered his physical body had become due to continuously readjusting his body and head.  He has to do this with every head movement because his eyes constantly see doubles, while wearing spectacles.  He lives with a permanent head tilt and all this is noted from his diplopia and uncontrollable right eye, even since before his surgery took place to attempt in correcting it.

IV.  Analysis

Based on the foregoing, the Board finds that a 20 percent rating is warranted from June 25, 2013.  On that date, the Veteran had diplopia down and lateral in 21 to 30 degrees.  As noted above, diplopia from 21 to 30 degrees is rated equivalent to 20/100 visual acuity if it is lateral and equivalent to 15/200 if it is down.  DC 6090.  As the diplopia field extends beyond more than one quadrant, the rating for diplopia is based on the quadrant that provides the highest rating, 15/200 in the Veteran's case.  38 C.F.R. § 4.78 (a)(2).  Under DC 6065, where vision in one eye is 15/200 and vision in the other eye is 20/40, a 20 percent rating, but no higher, is warranted.

However, a compensable rating prior to June 25, 2013 is not warranted.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's diplopia was more than occasional and not correctable by spectacles.  However, there is no medical evidence that describes the degree of dislopia under the Goldmann Perimeter Chart.  Further, the Veteran's corrected visual acuity was 20/40 or better on all evaluations.  There are no other DCs that would warrant a compensable rating during this time period.  Ptosis, noted during this time period, is evaluated under the DCs for corrected visual acuity.  As the Veteran's corrected visual acuity was 20/40 or better, this warrants a noncompensable rating.  Additionally, compensable ratings are not warranted under DCs 6012-6080, as there is no evidence of scotoma, scarring or disfigurement, glaucoma, conjunctivitis, ectropion, lagophthalmos, loss of visual field, or contraction of visual field.

Finally, a rating in excess of 30 percent from January 21, 2014 is also not warranted.  The evidence during this time period shows that the Veteran's diplopia was, at worst, in the central 20 degrees, which is rated equivalent to visual acuity of 5/200, or 30 percent disabling under DC 6090.  A 30 percent rating is also the maximum rating for visual field defects under DC 6080.  Although the July 2014 VA examiner noted a contraction of visual field, the September 2015 VA examiner clarified that such was not the result of service-connected diplopia.  As noted, threshold testing on September 2015 VA examination revealed a loss of all vision except the inferior central 15 degrees in the right eye only.  This would not warrant a rating higher than 30 percent.  Additionally, a rating in excess of 30 percent is not warranted under any other potentially applicable DC, as there is no evidence of glaucoma or anatomical loss of either eye, or corrected visual acuity less than 20/40 in either eye.

The Board has also considered whether additional staged ratings are warranted in this instance, but finds that they are not; the evidence, including the Veteran's statements, does not show that there are other distinct periods of time where evaluations higher than those discussed above are warranted.

Therefore, the appeal is granted to the extent of increasing the Veteran's compensable rating from June 25, 2013 to 20 percent disabling.  However, prior to June 25, 2013, and since January 21, 2014, the appeals for higher ratings are denied.  Where the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (West 2014 & Supp. 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has also considered whether an extraschedular rating is appropriate.  38 C.F.R. § 3.321(b)(1) (2015).  The record in this case does not show an exceptional or unusual disability picture not contemplated by the regular schedular standards that would warrant the referral for an extraschedular rating.  The evidence shows that the Veteran's service-connected diplopia results in impairment of visual acuity and muscle function of the right eye, symptoms which are specifically contemplated in the rating schedule.  To the extent that the Veteran contends that he suffers from headaches attributable to his diplopia, the Board notes that the Veteran is already in receipt of service connection for migraines.  Thus, the assigned schedular evaluation for the Veteran's diplopia is adequate, and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that the Veteran has not claimed, and the evidence does not otherwise show, that he is unable to secure or follow a substantially gainful occupation as a result of the diplopia.  At the time of a July 2015 VA examination the Veteran was employed as an irrigation distribution operator.  Thus, the Board finds that a claim for a total disability rating based on individual unemployability is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  



ORDER

Prior to June 25, 2013, a compensable rating for diplopia with trochlear nerve palsy, right eye is denied.

From June 25, 2013 to January 21, 2014, a 20 percent rating, but no higher, for diplopia with trochlear nerve palsy, right eye is granted.

From January 21, 2014, a rating in excess of 30 percent for diplopia with trochlear nerve palsy, right eye is denied.




____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


